Citation Nr: 0413349	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  92-13 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for actinic keratosis 
with basal cell and squamous cell carcinoma, currently 
evaluated as 50 percent disabling.  

2.  Evaluation of tender and painful scars from actinic 
keratosis with basal cell and squamous cell carcinoma, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an effective date prior to November 14, 
1990 for a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, son, and sister


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1956.  

An April 2003 United States Court of Appeals for Veterans 
Claims (Court) order partially vacated a March 2002 Board of 
Veterans' Appeals (Board) decision.  The parts vacated were 
the parts which denied (1) an increased evaluation in excess 
of 50 percent for actinic keratosis with basal cell and 
squamous cell carcinoma; (2) an evaluation in excess of 10 
percent for tender and painful scars from actinic keratosis 
with basal cell and squamous cell carcinoma; and (3) an 
effective date prior to November 14, 1999 for a total rating 
for compensation based upon individual unemployability.  The 
order remanded the matter for readjudication consistent with 
an April 2003 Joint Motion for Partial Remand.  The order 
left intact other decisions by the Board which had been made 
in March 2002.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on the appellant's 
part.  


REMAND

An April 2003 Joint Motion for Partial Remand indicates that 
VA did not satisfy its duty to notify because nowhere in the 
processing of the veteran's claims did it specifically detail 
the allocation of the burdens of obtaining necessary 
evidence, and because the Board did not present sufficient 
reasons or bases to support its conclusion that VA provided 
adequate notice of the information and evidence necessary to 
substantiate the veteran's claims.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The RO should send the veteran a 
VCAA letter which satisfies VA's duty to 
notify by detailing the allocation of 
the burdens of obtaining necessary 
evidence.  The letter should include all 
elements required by VCAA.

2.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by him.

3.  The AOJ shall comply with the joint 
remand.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	H. N. SCHWARTZ 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


